Case: 11-30573     Document: 00511730439         Page: 1     Date Filed: 01/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 19, 2012
                                     No. 11-30573
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

REGINALD STROTHER,

                                                  Petitioner-Appellant

v.

WILLIAM A. SHERROD,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CV-273


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Reginald Strother, federal prisoner # 12594-078, was convicted of
possession with intent to distribute 50 grams or more of cocaine base and is
serving a life sentence. United States v. Strother, 387 F. App’x 508 (5th Cir.
2010) (affirming conviction). Strother has appealed the district court’s order
dismissing his application for a writ of habeas corpus under 28 U.S.C. § 2241, in
which Strother contended that the trial court in his criminal case lacked
jurisdiction.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30573    Document: 00511730439      Page: 2   Date Filed: 01/19/2012

                                  No. 11-30573

      Strother has moved for leave to file a supplemental brief. The motion is
GRANTED.
      Strother has failed to brief the district court’s principal holding that his
jurisdictional challenge could not be asserted in a § 2241 application. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987) (appellant’s failure to challenge the district court’s legal analysis or its
application in his case, “[i]n practical effect, . . . is the same as if he had not
appealed that judgment.”); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)
(issues not briefed adequately are waived); see also Tolliver v. Dobre, 211 F.3d
876, 877-78 (5th Cir. 2000).
      The appeal is DISMISSED AS FRIVOLOUS. We CAUTION Strother that
the filing of frivolous appeals and other pleadings will invite the imposition of
a sanction.




                                        2